Title: To George Washington from Lieutenant Colonel Zebulon Butler, 29 May 1777
From: Butler, Zebulon
To: Washington, George



Sr
Chatham [N.J.] May 29th A.D. 1777

Persuent to Orders reced from your Exelency by the Hand of Majr Genl Lincoln I have Marched with the three detachments from Connecticut

Regiments; Part of the Westmoreland Independant Companies have Joined me as was Ordered and more will be in this day.
I am Now Encamped upon the Heights between Chatham and Springfield—Genl Stevens had Left this Place before my Arival & I am destitute of any Orders; My Quarter Master (by my direction) waits on your Exelencey for Orders many of the Soldiers in the Inde[pe]ndant Companys have reced no Cloathing Since they Entered the Service which was in Septr Last many of their Arms are Defective & Useless, they are also destitute of Tents and Every kind of Camp Equipage: hope therefore your Exelency will give special directions how & in what Manner they are to be supplied with those Articles. I am with the greatest Esteem Your Exelencies Most Obedt humbe Se⟨rv⟩t

Zebn Butler

